Wheeler, J.
Two grounds are relied on for reversing the judgment, 1st. That the verdict is excessive ; 2nd. That the defendant waived the trespass, and is not entitled to recover ; because, it is said, he consented to leave the question of right to the house to the decision of a meeting of the citizens.
Upon the first point, we think the verdict well warranted by the evidence, without vesting it in any degree upon a right to exemplary damages. Though the evidence shows the commission of a willful trespass, not unattended by circumstances of aggravation, there is no reason to believe that the jury proceeded, in estimating the damages, upon the idea of imposing punishment. On the contrary, they proceeded doubtless upon the principle of compensation ; and in that view, and irrespective of the question whether the plaintiff was entitled to recover exemplary damages, the evidence was sufficient to support the verdict.
On the second point, it may suffice to say, the evidence was not very decisive, or satisfactory ; and the jury may not have been satisfied that the plaintiff did consent to submit the question of his right of possession to the proposed meeting, or to abide by their decision. If he did, there is no evidence that the defendants agreed to abide by the decision. The proposition did not come from them; and if the plaintiff did assent to *268it, it was not made until after the trespass had been committed ; and his assent to it was no waiver of his right of action for the trespass previously committed. There is nothing in the charge of the Court, or in the finding of the jury upon the •evidence, of which the defendants have cause to complain : and the judgment is affirmed.
Judgment affirmed.